Opinion issued June 15, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00845-CV
                             ———————————
                    IN THE INTEREST OF M. R., A CHILD



                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Case No. 2001-21974


                           MEMORANDUM OPINION

      This is an accelerated appeal brought by the mother, L.M.B., from the trial

court’s final order in a suit brought by the Department of Family and Protective

Services (“DFPS”) for conservatorship and for termination in a suit affecting the

parent-child relationship. In its final order, the trial court did not terminate the

mother’s parental rights to the child, M.R.; rather, it terminated the father’s parental
rights only and appointed the child’s paternal uncle as sole managing conservator.

The mother’s court-appointed counsel filed a notice of appeal on the mother’s behalf

and has since filed a motion to withdraw, along with a brief, stating her professional

opinion that the appeal is without merit and that there are no arguable grounds for

reversal. See Anders v. California, 386 U.S. 738, 744 (1967).

      Anders procedures are appropriate in an appeal from a trial court’s final order

in a suit brought by DFPS for the protection of a child, for conservatorship, or for

parental-rights termination. In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st

Dist.] 2003, no pet.); see also In re E.L.W., No. 01-17-00546-CV, 2017 WL

5712545, at *1 (Tex. App.—Houston [1st Dist.] Nov. 28, 2017, no pet.) (mem. op.)

(applying Anders to final order in which trial court did not terminate parents’

parental rights, but appointed paternal grandparents as managing conservators and

parents’ as possessory conservators); In re J.E.L., No. 04-15-00634-CV, 2016 WL

1359354, at *1 (Tex. App.—San Antonio Apr. 6, 2016, pet. denied) (mem. op.)

(applying Anders to order in which trial court did not terminate mother’s parental

rights but appointed maternal grandmother as children’s managing conservator and

children’s parents as possessory conservators). An attorney has an ethical obligation

to refuse to prosecute a frivolous appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008). If an appointed attorney finds a case to be wholly frivolous, her

obligation to her client is to seek leave to withdraw. Id. Counsel’s obligation to the


                                          2
appellate court is to assure it, through an Anders brief, that, after a complete review

of the record, the request to withdraw is well-founded. Id.

      Here, counsel has certified that she delivered a copy of the brief to the mother

and informed her of her right to examine the appellate record and to file a response.

See id. at 408. This Court also notified the mother of her right to review the record

and to file a pro se response. The mother did not file a response.

      The brief submitted by the mother’s appointed appellate counsel states her

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the record

and stating why there are no arguable grounds for reversal on appeal. See id. at 744;

Schulman, 252 S.W.3d at 409 n.23.

      When we receive an Anders brief from an appellant’s appointed attorney who

asserts that no arguable grounds for appeal exist, we must determine that issue

independently by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); see also In re K.D.,

127 S.W.3d at 67; In re D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th

Dist.] 2004, no pet.). Thus, our role in this appeal is to determine whether arguable

grounds for appeal exist. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.


                                          3
App. 2005). If we determine that arguable grounds for appeal exist, we abate the

appeal and remand the case to the trial court to allow the appointed attorney to

withdraw. See id. Then, the trial court appoints another attorney to present all

arguable grounds for appeal. See id. “Only after the issues have been briefed by new

counsel may [we] address the merits of the issues raised.” Id. at 827.

      On the other hand, if our independent review of the record leads us to conclude

that the appeal is wholly frivolous, we may affirm the trial court’s judgment by

issuing an opinion in which we explain that we have reviewed the record and find

no reversible error. See id. at 826–27. Although we may issue an opinion explaining

why the appeal lacks arguable merit, we are not required to do so. See id. The

appellant may challenge the holding that there are no arguable grounds for appeal

by petitioning for review in the Supreme Court of Texas. Id. at 827 & n.6.

      We have independently reviewed the entire record and counsel’s Anders brief

and agree with counsel’s assessment that the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s judgment but deny counsel’s motion to

withdraw. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016); In re A.M., 495 S.W.3d

573, 582 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to her

client extends through the exhaustion or waiver of “all appeals.” TEX. FAM. CODE.

§ 107.016(3)(B). If the mother wishes to pursue an appeal to the Supreme Court of

Texas, “appointed counsel’s obligations can be satisfied by filing a petition for


                                          4
review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d at

27–28.




                                              Amparo Guerra
                                              Justice

Panel consists of Justices Kelly, Guerra, and Farris.




                                          5